AMENDMENT NO.1 TO
5% SECURED CONVERTIBLE NOTE DUE JANUARY 29, 2011
 
THIS AMENDMENT NO.1 TO 5% SECURED CONVERTIBLE NOTE DUE JANUARY 29, 2011 (this
“Amendment”), dated as of April 1, 2008, amends the 5% Secured Convertible Note
due January 29, 2011 (the “Note”), dated as of January 29, 2008, issued by China
Water and Drinks, Inc., a Nevada corporation (collectively with its
predecessors, the “Company”), to [                  ] (the “Holder”).
Capitalized terms used but not otherwise defined in this Amendment shall have
the same meanings assigned to such terms in the Note.
 
WHEREAS, the Company desires to reduce to 65%, in each case, the amount of the
equity interests in the PRC Subsidiaries that will be pledged pursuant to the
PRC Pledge Agreement, the amount of the equity interests in Gain Dynasty
Investments Limited that were charged pursuant to the Charge Over Registered
Shares in Gain Dynasty Investments Limited dated January 25, 2008, the amount of
the equity interests in Fine Lake International Limited that were charged
pursuant to the Charge Over Registered Shares in Fine Lake International Limited
dated January 25, 2008, the amount of the equity interests in Olympic Forward
Trading Company Limited that were charged pursuant to the Share Charge Over
Shares in Olympic Forward Trading Company dated January 29, 2008, and the amount
of the equity interests in Pilpol (HK) Biological Limited that were charged
pursuant to the Share Charge Over Shares in Pilpol (HK) Biological Limited dated
January 29, 2008 ; and
 
WHEREAS, to induce the Holder to agree to such reduction, the Company desires to
increase the interest rate on the Note from 5% per annum to 7% per annum.
 
NOW, THEREFORE, in consideration of the foregoing and other valuable
consideration the sufficiency of which is hereby acknowledged, the Company
hereby agrees as follows:
 
Section 1. Representations and Warranties. The Company hereby represents and
warrants to the Holder as follows:
 
(a) Authorization; Enforcement; Validity. The Company has the requisite power
and authority to enter into and perform its obligations under this Amendment.
The execution and delivery of this Amendment by the Company have been duly
authorized by the Company’s Board of Directors, and no filing, consent or
authorization is required by the Company, its Board of Directors or its
stockholders. This Amendment has been duly executed and delivered by the
Company, and each of this Amendment and the Note, as amended by this Amendment,
constitutes the legal, valid and binding obligations of the Company, enforceable
against the Company in accordance with its terms, except as such enforceability
may be limited by general principles of equity or applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally, the enforcement of applicable creditors’ rights and
remedies.
 
(b) No Conflicts. The execution, delivery and performance of this Amendment will
not: (i) result in a violation of the Articles of Incorporation, business
license or other constitutive documents of the Company or any of its
Subsidiaries; (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any indenture, mortgage, deed of trust, loan agreement, or other instrument or
agreement to which the Company or any of its Subsidiaries is a party or by which
the Company or any of its Subsidiaries is bound or to which any of the property
or assets of the Company or any of its Subsidiaries is subject; (iii) result in
a violation of any law, rule, regulation, order, judgment or decree (including
federal and state securities laws and regulations and the rules and regulations
of the Principal Market applicable to the Company or any of its Subsidiaries or
by which any property or asset of the Company or any of its Subsidiaries is
bound or affected; or (iv) result in the creation or imposition of any lien
charge, security interest, encumbrance, claim or other third party rights or
other restrictions upon any material assets of the Company or its Subsidiaries.
 

--------------------------------------------------------------------------------


 
(c) Consents. Neither the Company nor any of its Subsidiaries is required to
obtain any consent, waiver, authorization or order of, or make any filing or
registration with, any court, governmental agency or any regulatory or
self-regulatory agency or any other Person, in order for it to execute, deliver
or perform any of its obligations under or contemplated by this Amendment in
accordance with the terms hereof, except for such consents, authorizations,
orders, filings and registrations as have been obtained or effected on or prior
to the date hereof and are in full force and effect, and the Company and its
Subsidiaries are unaware of any facts or circumstances which might result in the
modification, suspension or revocation of such consent, authorization, order,
filing or registration.
 
Section 2. Amendments to the Note. The Company hereby amends the Note as
follows:
 
(a) the phrase “5% per annum” in Section 2(a) of the Note shall be replaced with
the phrase “7% per annum”; and
 
(b) each reference in the Note to “5% Secured Convertible Note” shall be
replaced by a reference to “7% Secured Convertible Note”, and each reference in
the Note to “5% Secured Convertible Notes” shall be replaced by a reference to
“7% Secured Convertible Notes”.
 
Section 3. Governing Law. This Amendment shall be governed by, and shall be
construed in accordance with, the internal laws of the State of New York,
without regard to the principles of conflicts of laws thereof.
 
Section 4. No Other Amendment. Unless expressly amended by this Amendment, the
Note shall continue in full force and effect in accordance with the terms
thereof in existence on the date hereof.

2

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Company has caused this Amendment to be duly executed by
a duly authorized officer as of the date first above indicated.
 

       
CHINA WATER AND DRINKS, INC.
 
   
   
    By:     Name: Xu Hong Bin   Title: President



3

--------------------------------------------------------------------------------

